Citation Nr: 9914536	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to eligibility for loan guaranty benefits.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 13, 1977 to 
January 9, 1978.

This appeal arose from an August 1996 RO rating decision, 
which denied the veteran's claim of eligibility for loan 
guaranty benefits.


FINDINGS OF FACT

1. The veteran had a pre-service disability that was not 
incurred or aggravated by service.

2.  The veteran had less than 90 days of active service.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan guaranty 
benefits.  38 U.S.C.A. §§  3702, and 5107(a) (West 1991); 38 
C.F.R. § 3.315(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  The Board of Veterans' Appeals 
(Board) also notes that although a congenital or 
developmental defect, such as spina bifida occulta, is not a 
"disease or injury" within the meaning of legislation 
applicable to service connection, service connection may be 
granted if such a disorder was aggravated by the veteran's 
active service, especially if there is superimposed 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See also 
O.G.C. Prec. 82-90, 56 Fed. Reg. 45,711 (1990) (Precedent 
opinion of the General Counsel of the VA).  

Spina bifida is "a congenital cleft of the vertebral column 
with hernial protrusion of the meninges"; meninges are more 
than one of the three membranes that envelop the brain and 
the spinal cord.  Godfrey v. Brown, 7 Vet. App. 398, 401 
(1995) (citing Webster's Medical Desk Dictionary 667, 422 
(1986)).  It is also described as "a developmental anomaly 
characterized by defective closure of the bony encasement of 
the spinal cord, through which the cord and meninges may or 
may not protrude." Dorland's Illustrated Medical Dictionary, 
1560 (27th ed. 1988); see also Stedman's Medical Dictionary 
(26th ed. 1995).  In a case in which the U.S. Court of 
Appeals for Veterans Claims (Court) affirmed the Board's 
denial of service connection for lumbar disc disease, the 
Court noted that "sacralization due to spina bifida 
occulta" is a developmental disorder for which benefits may 
not be granted.  Thibault v. Brown, 5 Vet. App. 520, 523 
(1993).  

In order to be eligible for certain VA benefits, to include 
home loan guaranty benefits, a servicemember must generally 
perform a "minimum duty" requirement; either 24 months of 
continuous active duty or the full period for which the 
servicemember was called or ordered to active duty.  38 
U.S.C.A. § 5303A (b)(1). Notwithstanding any other provision 
of law, any requirement for eligibility for or entitlement to 
any benefits under Title 38, U. S. Code, or any other law 
administered by VA that is based on the length of active duty 
served by a person who initially enters such service after 
September 7, 1980, is governed exclusively by the eligibility 
requirements set forth under 38 U.S.C.A. § 5303A.

However, there are situations in which the basic eligibility 
requirements for VA benefits as set forth under 38 U.S.C.A. § 
5303A do not apply, in pertinent part, to a veteran.  38 
U.S.C.A. § 5303A (b)(3)(A)-(F), amended by Veterans' Benefits 
Improvements Act of 1994, Pub. L. 103-446 § 901, 108 Stat. 
4675 (1994) (effective November 2, 1994).  One such situation 
where these basic eligibility requirements do not apply is to 
benefits under chapter 30 or chapter 37 of Title 38 when a 
veteran's discharge or release from active duty is for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty, as described in 38 U.S.C.A. § 
3011(a)(1)(A)(ii)(I).  38 U.S.C.A. § 5303A (b)(3)(F).

The law authorizes the provision of certain housing loan 
benefits to veterans who have served in active duty during a 
period of war for 90 days or more or who were discharged or 
released from active duty due to a service-connected 
disability.  38 U.S.C.A. § 3702(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.315(b) (1998).


BACKGROUND

The veteran's September 1977 examination reveals no pertinent 
abnormalities, including a normal spine.

Following the veteran's 8th day of training, a December 27, 
1977 service medical entry reported that the veteran stated 
that pre-service weight lifting jerked his back, and had back 
pain since.  Training exercises caused additional back pain 
that resulted in an orthopedic evaluation on December 23, 
1977, during which time radiographic evidence revealed 
sacralization of the L-5 vertebra and spina bifida occulta, 
symptomatic.  Consequently, the veteran was recommended for 
"EPTS" or existed prior to service separation.  The medical 
record also noted that the veteran entered the Air Force on 
December 13, 1977.  The examiner then noted that the 
veteran's diagnosed spina bifida occulta existed prior to 
entry into service and had not been aggravated by service 
beyond the normal progression of the disease.

Based on a low back pain profile, on December 27, 1977, the 
veteran was declared unfit for duty and was restricted from 
prolonged standing and walking until separated.

The record contains the veteran's signed December 27, 1977 
"Request for Discharge," wherein he acknowledges having 
been advised that a medical authority had determined that at 
the time of enlistment he may not have met the minimum 
standards of enlistment.

A January 1978 Medical Board Report sets forth the basis for 
the veteran's discharge by reason of physical disability 
which existed prior to service and has not been aggravated 
permanently thereby.

The veteran's signed January 1996, VA Form 26-1880, Request 
For Determination of Eligibility and Available Loan Guaranty 
Entitlement, and related February 1996 and March 1996 
statements are also of record. 

A May 1996 National Personnel Records Center response notes 
the availability of the veteran's service medical records.

The veteran's mother submitted a July 1996 letter, wherein 
she stated her recollections of the veteran's complaints of 
back pain during training.  She further added that she was 
not aware of childhood abnormalities of the veteran's 
curvature, however she did recall difficulties with prolonged 
stretching and painting activities; and that it seemed as it 
the veteran's back problems were aggravated after joining the 
Air Force.

In pertinent part, the veteran stated on his October 1996 
notice of disagreement that an unknown birth defect precluded 
him from fulfilling his goal.

The veteran's December 1997 substantive appeal, in pertinent 
part included a request for a waiver of the 180-day service 
requirement for housing loan eligibility; and arguments 
associated with negligent and incorrect diagnoses during 
service.

The veteran provided sworn testimony at a March 1999 Board of 
Veterans' Appeals (Board) Hearing.  The veteran stated that 
training exercises caused or aggravated low back pain during 
service; he had no preservice back problems; and does not 
presently have any low back disability.  Board Transcript 
(BT.) at 4, 5, 7, 8.  The veteran was not submitting medical 
evidence because he was not requesting benefits for a service 
connected disability or a current disability, but rather that 
he was misdiagnosed and that he was discharged prematurely.  
BT. at 10 and 11.  


ANALYSIS

The appellant's service personnel records show that he was 
discharged from military service by reason of spina bifida, 
which service physicians diagnosed as a pre-service condition 
that was not aggravated by service beyond the normal 
progression of the disease, and that, at the time of 
separation, the veteran served a total of 27 days of active 
service from December 13, 1977 to January 9, 1978.  Based on 
these facts, the Board finds that the eligibility 
requirements under 38 U.S.C.A. § 5303A are not found to be 
applicable to the appellant, the Board must consider the 
specific criteria for basic entitlement to VA home loan 
guaranty benefits under Chapter 37, Title 38.  

In pertinent part, under 38 U.S.C.A. § 3702, veterans who 
served on active duty during two or more of the periods 
specified in paragraph (2) set forth eligibility requirements 
for housing loan benefits under this chapter.  In pertinent 
part, veterans are eligible for the housing loan benefits if; 
they had 90 days or more of active service during World War 
II, the Korean conflict, or the Vietnam era; if they are 
discharged or released for a service connected disability 
after September 15, 1940; of if they served after July 25, 
1947, for a period of more than 180 days, and were discharged 
or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 3702(a), (2)(A)(B)(C)(i)(ii).  
Additionally, each veteran who served on active duty for 90 
days or more at any time during the Persian Gulf War, other 
than a veteran ineligible for benefits under this title by 
reason of 38 U.S.C.A. § 5303A(b), is eligible for housing 
loan benefits.  38 U.S.C.A. § 3702(a)(2)(D).  For the 
purposes of §§ 3707 and 3702(a)(2)(C) of title 38 U.S.C.A., 
the term a period of more than 180 days shall mean 181 or 
more calendar days of continuous active duty. 38 C.F.R. § 
36.4301.

Hence, the record shows that the appellant has only 27 days 
of certified active military service.  This is not sufficient 
for eligibility for VA home loan guaranty benefits under any 
of the provisions of 38 U.S.C.A. § 3702; see also 38 C.F.R. 
§ 3.315(b).  Further, there is no evidence of record that the 
appellant was discharged due to a service-connected injury. 

The veteran has, at times, stated that, in essence, in-
service trauma to the back aggravated a preservice back 
disorder, which the veteran identifies as low back pain.  
However, radiographic evidence revealed sacralization of the 
L-5 vertebra and spina bifida occulta.  To the extent an 
analysis of whether establishing a service connected 
disability is at issue, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit, 
5 Vet. App. at 93.  

The record in this case contains no medical evidence that the 
veteran's diagnosed spina bifida was not a preservice 
disease, and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a low back disorder was not 
incurred in service. 
  
Thus, service medical records disclose that the veteran was 
found to have a pre-service disease, classified as spina 
bifida, which was not aggravated during service.  As 
otherwise noted above, there is no legal basis for awarding 
service connection for the congenital condition of spina 
bifida occulta.  This disease necessarily preexisted his 
entrance into active duty, particularly where such a 
diagnosis was made within approximately eight to ten days of 
active service.  Further, although given an opportunity to do 
so, the veteran has not provided evidence that any such 
aggravation was not due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991).  38 C.F.R. § 
3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 410 (1991).

In the case at hand, the Board finds that the RO more than 
adequately fulfilled its obligation under §5103(a).  The 
record reflects that the veteran was provided explanations 
pertaining to establishing eligibility for benefits 
requested, including a rating decision and a statement of the 
case.  Further, the veteran's notice of disagreement, his 
substantive appeal, and his testimony before the Board failed 
to identify additional evidence that would support his claim.  
As the Court has pointed out, the duty to assist is not a 
one-way street and the veteran's inability to provide precise 
or accurate data can not be found to be a violation of the 
duty to assist by the RO.  Wood v. Derwinski, 1 Vet. App. 190 
(1992), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Thus, since the law pertaining to eligibility for the claimed 
benefits is dispositive of each issue, the appellant's claims 
must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Finally, to the extent the appellant argues that the service 
department committed an injustice in the medical handling of 
his situation, the Board finds that argument is without merit 
as, however sincere the veteran's beliefs, he or any other 
lay party is not competent to challenge merely with his 
assertions the medical diagnosis or treatment provided by the 
service department.  To the extent the veteran believes the 
service department committed an injustice in the 
administrative handling of his period of active service, this 
is a matter that is beyond the jurisdiction of the Board.


ORDER

Entitlement to eligibility for loan guaranty benefits is not 
established.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

